Reversing.
Earl Johnson appeals from a sentence to the penitentiary for two years for detaining a woman against her will.
The uncontradicted evidence established that the appellant was under seventeen years of age at the time of the alleged crime and the record does not disclose that a hearing was had in the juvenile court as required by KRS 199.080. This being true, the circuit court was without jurisdiction and the indictment should have been dismissed when the appellant's age was established. Mattingly v. Commonwealth, 171 Ky. 222,188 S.W. 370; Goodfriend v. Commonwealth, 216 Ky. 573, 288 S.W. 330; Grise v. Commonwealth, 245 Ky. 220, 53 S.W.2d 362.
The judgment is reversed with directions to grant the appellant a new trial and for further proceedings consistent herewith.